Citation Nr: 1705889	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-45 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a compensable initial rating prior to July 21, 2009, and a rating in excess of 10 percent thereafter, for a service connected healed fracture of the right ulna (forearm), on a schedular basis.

2. Entitlement to a compensable initial rating prior to July 21, 2009, and a rating in excess of 10 percent thereafter, for a service connected healed fracture of the right ulna (forearm), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for a healed fracture of the ulna in the right forearm, for which a non-compensable disability rating was assigned.  

During the pendency of this appeal, the RO increased the Veteran's evaluation for his forearm disability from noncompensable to 10 percent, effective July 21, 2009, under Diagnostic Code 5215, which considers limitation of motion of the wrist.  In the Veteran's September 2010 Appeal to the Board of Veterans' Appeals, the Veteran stated that it is not limitation of motion of his wrist that he is seeking compensation for.  Instead, the Veteran is seeking service connected compensation for his healed fracture of his right ulna that causes him constant pain and functional limitations.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1998).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  For these reasons, the Board finds that the issue on appeal is more appropriately characterized as an issue of an increased rating for an impairment of the ulna (forearm disability), and not an issue of limitation of motion of the wrist as characterized by Diagnostic Code 5215, and is addressed as such in the decision and remand below.

The Veteran contends that he is entitled to a compensable initial rating prior to July 21, 2009, and a rating in excess of 10 percent thereafter.  The issue of entitlement to service connection on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 21, 2009, the Veteran experienced painful motion of his forearm, but no limitation of range of motion.

2. From July 21, 2009, the Veteran experienced painful motion of his forearm, but no limitation of range of motion.


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent prior to July 21, 2009, for a forearm disability have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.71a (Diagnostic Code 5211).

2. The criteria for a rating higher than 10 percent, beginning July 21, 2009, for a forearm disability have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.71a (Diagnostic Code 5211).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran's appeal for a compensable initial rating for a forearm disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in September 2010.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

A September 2016 VA examination was scheduled in connection with the current claim.  However, the Veteran failed to report for the examination.  The Board has ensured that the examination notification was sent to the Veteran's correct address.  Additionally, the Veteran has not offered any reason why he did not report for this examination.  Therefore, showing good cause for not reporting is not demonstrated and evidence expected from this examination, which might have been material to the outcome of his claim, could not be considered.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in August 2016.  The purpose of the August 2016 remand was to obtain a VA examination.  Upon remand, a September 2016 VA examination was scheduled and the Veteran failed to report.  The Board therefore finds that there was substantial compliance with the prior remand order and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

In the Veteran's September 2010 Appeal to the Board, he selected to not have a Board Hearing.  Therefore there are no other due process considerations at issue.

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Legal Criteria for Forearm Disabilities

The Veteran's forearm disability is currently rated as 10 percent disabling under Diagnostic Code 5215, which considers limitation of motion of the wrist.  As discussed above, the Board has recharacterized the Veteran's disability under Diagnostic Code 5211 which considers impairment of the ulna.

Under Diagnostic Code 5211, a 20 percent rating is warranted when there is nonunion in the lower half of the ulna; a 30 percent rating is warranted without loss of bone substance or deformity in the ulna; and a 40 percent rating is warranted for nonunion in the upper half, with false movement and loss of bone substance (1 inch or more) and marked deformity in the ulna.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

While the Veteran was in service, he was assaulted by three people and sustained a fracture of his right ulna (forearm).  He was treated with open reduction internal fixation with an intramedullary rod followed by physical therapy.  The Veteran has an 8 inch scar on the right posterior ulna, which is his dominant arm.

In July 2008, the Veteran underwent a VA examination where the range of motion for his elbow and wrist were reported as normal.  The examiner stated that the Veteran would have limitation in lifting heavy weights and forceful grasping due to discomfort in the right forearm.  The examiner stated that there is no evidence of limitation of motion due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare up.  However, the Veteran does not contend that he has limited range of motion. Instead, the Veteran contends that the pain in his forearm limits his ability to lift items and causes functional limitations in the workplace. 

Following a thorough review of the record, the Board finds that prior to July 21, 2009, the Veteran's forearm disability warrants a 10 percent disability rating.  This rating is based on painful motion of the wrist pursuant to 38 C.F.R. § 4.59, which allows for consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint. 

Since the Veteran demonstrates painful motion of his forearm since his separation from active duty, the minimum compensable evaluation of 10 percent is assigned.  Additionally, the provision of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. § 4.59.

The Board finds that a rating higher than 10 is not warranted at any time.  As discussed above, the Veteran does not have any limitation of motion that would warrant a rating higher than 10 percent under the Rating Schedule.  Additionally, the Veteran does not exhibit any nonunion or malunion of his ulna.  The July 2008 VA examination stated that the Veteran's diagnosis is a healed fracture of the right forearm ulna, indicating that the bones are without deformity.

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code relating to forearm disabilities.  Since the Veteran's service connected forearm disability is rated under Diagnostic Code 5211, the Board cannot "pyramid" by granting service connection for a disability under a separate Diagnostic Code with a lower rating.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Specifically, the Board considered whether the Veteran is entitled to a higher disability rating under any other forearm disability, such as Diagnostic Code 5206, which considers limitation of flexion of the forearm, Diagnostic Code 5207, which considers limitation of extension of the forearm, and Diagnostic Code 5208, which grants a 20 percent rating for flexion limited to 100 percent and extension limited to 45 percent of the forearm.  38 C.F.R. § 4.71a.  However, as discussed above, the Veteran does not have any documented limitations of his range of motion, including both flexion and extension.  Thus, the evidence of record does not show that a higher disability rating is warranted under any of the above listed Diagnostic Codes pertaining to forearm disabilities. 

Additionally, the Board has considered the possibility of staged ratings under Fenderson, but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms have fluctuated during the period on appeal, the evidence does not demonstrate separate, distinct time periods where the Veteran's symptoms would warrant a rating in excess of 10 percent.

Finally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service connected disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Thereby, a rating of 10 percent disabling is warranted prior to July 21, 2009, and a rating higher than 10 percent disabling is not warranted at any time.


ORDER

1. Entitlement to an initial 10 percent schedular disability rating (but no higher) prior to January 21, 2009, is granted.  

2. Entitlement to a schedular disability rating higher than 10 percent beginning January 21, 2009, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Generally, the degrees of disability specified are considered adequate to compensate for a considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  The Board believes that the regular schedular standards applied in the current case inadequately describe and provide for the Veteran's forearm disability.

The record does reflect a disability picture that includes impairment not contemplated by the schedular criteria.  

The Veteran's forearm disability manifests in pain and functional limitations such as weakness, difficulty in lifting objects, and employment limitations.  In a September 2009 correspondence to the RO, the Veteran stated that the location of the fracture in his right forearm gives him intense pain throughout his arm whenever he lifts anything over 10 pounds.  Additionally, the Veteran stated that when he puts stress on his right forearm it feels as if it is going to break.  After use of his arm for extended physical activity, painful throbbing persists and affects the Veteran's daily level of functioning, including the ability to perform job tasks and career choices.  The Rating Schedule does not take into account these symptoms and therefore, referral for consideration of an extraschedular rating is warranted.

The Board finds that a complete adjudication is necessary.  The authority to assign extra-schedular ratings has been delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  The proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to submit evidence of interference with employment, such as the number of hours he worked and time or wages lost due to his service connected disability.  Documentation such as work attendance records should be requested.  

2.  Thereafter, consider whether the claim must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

3.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

4.  Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


